In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 13-723V
                             (E-Filed: January 29, 2014)

* * * * * * * * * * * * * *
JASON BLUMENSTOCK,         *
                           *
                           *                     UNPUBLISHED DECISION
         Petitioner,       *
                           *                     Stipulation; Influenza Vaccine;
 v.                        *                     Bell’s Palsy
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

                             UNPUBLISHED DECISION 1

        On January 28, 2014, Respondent filed a joint stipulation concerning the petition
for compensation filed by Jason Blumenstock on September 24, 2013. In his petition,
Petitioner alleged that the influenza vaccine, which is contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on October 3, 2012,
caused him to develop Bell’s Palsy. Petitioner further alleges that he suffered the
residual effects of this injury for more than six months. Petitioner represents that there
has been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition. Stipulation at ¶¶ 2, 4, 5.


1
       Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this order on the United
States Court of Federal Claims website, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a
clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire”
order will be available to the public. Id.
       Respondent denies that the influenza vaccine caused Petitioner to suffer Bell’s
Palsy or any other injury. Nevertheless, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        a.    A lump sum payment of $75,000.00 in the form of a check payable to
              Petitioner, Jason Blumenstock. This amount represents compensation
              for all damages that would be available under 42 U.S.C. § 300aa-15(a).

        b.    A lump sum of $11,745.08 in the form of a check payable jointly to
              Petitioner and Petitioner’s attorney Andrew Downing, for attorneys’
              fees and costs available under 42 U.S.C. §300aa-15(e). In compliance
              with General Order #9, Petitioner incurred no out-of-pocket expenses
              in proceeding on the petition.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk is directed to enter judgment in case 13-723V according to this decision and the
attached stipulation. 2

        Any questions may be directed to my law clerk, Camille Collett, at (202) 357-
6361.

        IT IS SO ORDERED.

                                          s/Lisa Hamilton-Fieldman
                                          Lisa Hamilton-Fieldman
                                          Special Master




2
       Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of
Federal Claims judge.
                                             2